      Case 2:20-cv-00990-CJC-JC Document 13 Filed 05/27/20 Page 1 of 1 Page ID #:36

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA                              JS-6
                                   CIVIL MINUTES – GENERAL

 Case No.       CV 20-00990-CJC (JCx)                              Date      May 27, 2020
 Title          Darrel Dressel v. Luis Gonzalez et al



PRESENT:

            HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

         Gabriela Garcia                                          Not Reported
         Deputy Clerk                                             Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                    ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                             None Present

PROCEEDINGS:           (IN CHAMBERS) ORDER DISMISSING ACTION FOR LACK OF
                       PROSECUTION FOR FAILURE TO COMPLY WITH THE COURT’S
                       ORDER



       This action was filed on January 30, 2020. On May 8, 2020, 2020, the Court issued a
minute order which ordered Plaintiff to show cause in writing on or before May 15, 2020 why this
action should not be dismissed for lack of prosecution. On May 13, 2020, Plaintiff filed a Proof
of Service upon defendant Miami Beach Realty, LLC, with an answer due date of February 27,
2020. On May 18, 2020, Plaintiff filed a Notice of Dismissal of defendant Luis Gutierrez. On
May 21, 2020, the Court issued a second minute order which ordered Plaintiff to show cause in
writing on or before May 26, 2020 why this action should not be dismissed for lack of
prosecution. Plaintiff has failed to respond to the Court's Order. Therefore, the Court
ORDERS that this action is dismissed without prejudice for lack of prosecution and for failure to
comply with the Orders of the Court.

       The Court further orders the Order to Show Cause [9] issued on May 8, 2020 and the
Order to Show Cause [12] issued on May 21, 2020 discharged.




                                                                                   -   :       -
                                                  Initials of Deputy Clerk   gga
cc:


CV-90 (06/04)                           CIVIL MINUTES - GENERAL                             Page 1 of 1
